Citation Nr: 9934430	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine (L1-2), with 
spondylolisthesis at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from January 1975 to 
January 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1996 rating 
decision, in which the RO, pursuant to the Board's granting 
of service connection for degenerative disc disease of the 
lumbar spine (L1-2) with spondylolisthesis at L5-S1, awarded 
a 40 percent disability rating, with an effective date from 
July 1992.  The veteran filed an NOD in November 1996, and an 
SOC was issued by the RO in December 1996.  The veteran filed 
a substantive appeal in January 1997.  Supplemental 
statements of the case were issued in June 1997 and April 
1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On clinical evaluation of the veteran at the VA Medical 
Center (VAMC) in Buffalo in May 1993, there was absent 
right ankle jerk even with reinforcement, and nerve 
conduction studies reflected some evidence to support a 
clinical diagnosis of right L5-S1 radiculopathy and a 
slightly less severe left L-5 radiculopathy.  


3. An MRI (magnetic resonance imaging) scan of the veteran's 
low back in November 1993 revealed, in particular, a loss 
of disc signal and height consistent with degenerative 
disc disease, in addition to osteophyte formation, at L1-
2, L3-4, and L5-S1.  

4. Upon VA examination in June 1998, there was definite spasm 
of the veteran's sacral spinalis muscle group bilaterally, 
tenderness to percussion over the lower lumbar spine area, 
pain on motion, and sensory loss to pin prick in the area 
of the outer aspect of the right lower leg; in addition, 
Babinski's was not obtainable on the right or left.  

5. There is an approximate balance of positive and negative 
evidence as to whether the veteran's degenerative disc 
disease of the lumbar spine (L1-2), with spondylolisthesis 
at L5-S1, is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 60 percent for degenerative disc disease 
of the lumbar spine (L1-2), with L5-S1 spondylolisthesis, 
from July 24, 1992, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.400(b)(2)(i), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5292, 5293 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in a decision 
issued in August 1996, the Board service connected the 
veteran for degenerative disc disease of the lumbar spine 
(L1-2) with spondylolisthesis at L5-S1.  As noted above, the 
RO subsequently awarded a 40 percent disability rating 
pursuant to the Board's grant.  A review of the medical 
evidence reflects that a radiographic study of the veteran's 
low back in July 1992 revealed degenerative disease at L1-2, 
with grade I spondylolisthesis of L5 over S1. 

Additional medical records from the VAMC in Canandiagua, 
dated in August 1992, reflected the veteran's complaints of 
intense shooting pain from his back into his lower 
extremities.  He underwent a physical examination that month, 
during which the examiner noted the veteran's limited motion 
and pain with forward flexion of the low back.  The 
examiner's diagnostic impression was of questionable nerve 
impingement, possibly of the lumbar plexus, secondary to a 
nucleus pulposus.  In September 1992, a VAMC Canandaigua 
physical therapy record noted the veteran's complaints of low 
back pain.  The record also noted that the veteran exhibited 
moderate limitation in side tilt and extension of the trunk, 
and that there was spasm of the lumbosacral prevertebral 
musculature.  In December 1992, the veteran was noted to have 
undergone steroid injections into the spine in an attempt to 
alleviate his pain.  

In April 1993, the veteran was medically examined for VA 
purposes.  He complained of low back pain with radiation into 
the lower extremities.  On clinical evaluation, there was no 
perimuscular spasm, and strength in all muscle groups was 
normal.  Reflexes were symmetrical, although ankle jerks were 
absent on the right side.  There was no fasciculation, 
atrophy, or wasting.  Straight leg raising was conducted with 
facial grimacing.  In his assessment, the examiner noted that 
"absent ankle jerks at the knee" would be consistent with 
L5-S1 radiculopathy, and that all of the veteran's complaints 
and demonstration of his disability could not be explained.  
The examiner also noted that the veteran had considerable 
functional overlay exaggerating his symptomatology, and that 
the veteran's back disability was mild and partial.

The veteran subsequently underwent an EMG (electromyograph) 
study at the VAMC in Buffalo, in May 1993.  He was noted not 
to have been able to complete the study because of pain.  
Clinical evaluation revealed 4+/5 weakness in the left 
extensor hallucis, left peroneus longus, and left tibialis 
anterior muscles.  The right extensor hallucis longus, left 
(likely meant the right) extensor hallucis longus, peroneus 
longus, and posterior tibial muscles were 4-/5.  In addition, 
left ankle jerk was present, and right ankle jerk was absent, 
even with reinforcement.  Further, the examiner noted that 
nerve conduction studies reflected some evidence to support a 
clinical diagnosis of right L5-S1 radiculopathy and a 
slightly less severe left L-5 radiculopathy.  

Thereafter, in June 1994, the RO received an MRI (magnetic 
resonance imaging) report prepared by Mitchell Chess, M.D., 
dated in November 1993.  In particular, the report indicated 
a loss of disc height and signal consistent with degenerative 
disc disease, in addition to osteophyte formation, at L1-2, 
L3-4, and L5-S1.  The report's impression noted degenerative 
changes, most significant at L5-S1.  

In August 1994, the RO received a VAMC Canandiagua medical 
record, dated in July 1994.  The record noted a diagnosis of 
low back pain and degenerative disc disease of the lumbar 
spine with L5-S1 radiculopathy.  

In February 1995, the veteran again underwent VA medical 
examination.  He complained of numbness in his feet and 
tingling, as well as muscle spasms in his back and both legs.  
The veteran was noted not to be in acute distress.  On 
clinical evaluation, there was slight spasm of the back 
muscles.  Range of motion testing of the lumbar spine 
revealed forward flexion to 40 degrees, backward extension to 
10 degrees, right and left lateral flexion to 20 degrees, and 
rotation to the left and right to 10 degrees.  There was pain 
on motion.  There was also no muscle atrophy noted, and 
reflexes were 1+.  The examiner's diagnosis was degenerative 
disc disease at
L-1 and L-2, with spondylolisthesis at L5-S1.  

In November 1996, the RO received VAMC Canandiagua medical 
records, dated from July 1992 to November 1992.  These were 
duplicative or cumulative of previously received evidence.  

Thereafter, in March 1997, the veteran was again medically 
examined for VA purposes.  On clinical evaluation, there was 
no evidence of postural abnormality or fixed deformities.  
The back's musculature was noted as fairly normal.  Range of 
motion testing revealed forward flexion to 45 degrees, 
backward extension to 8 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, rotation to the 
left to 28 degrees, and rotation to the right to 35 degrees.  
There was pain on motion.  The examiner noted that he had 
been asked to comment on whether the veteran would have 
additional range of motion loss due to weakened movement, 
excessive fatigability, or incoordination.  The examiner 
stated that the veteran did not have any additional range of 
motion loss due to weakened movement, excessive fatigability, 
or incoordination, but that his loss in range of motion was 
due to immediate limitation based upon full use of the back 
joint.  An associated radiographic study revealed 
osteoarthritic changes and disc space narrowing of the lumbar 
spine, with no traumatic abnormalities seen or findings of 
spondylolysis or spondylolisthesis.  Furthermore, the 
sacroiliac joints and soft tissues were reported normal.  

In July 1997, the RO received a copy of a Social Security 
Administration (SSA) decision, dated in January 1994, in 
which the veteran was granted disability benefits.  The 
decision referred to evidence of record in the veteran's VA 
claims file with respect to his low back disability.  

In August 1997, the RO received VAMC Canandaigua medical 
records, dated from February 1994 to March 1997.  In 
particular, these records noted the veteran's complaints and 
treatment for substance abuse, as well as chronic low back 
pain and degenerative disc disease.  In addition, the veteran 
was reported to be taking Indocin.  

In a February 1998 rating decision, the RO granted the 
veteran a total disability rating based upon individual 
unemployability, effective from June 1997.  The veteran was 
noted to be service connected for a left shoulder injury with 
recurrent subluxation, postoperative, minor extremity, rated 
as 40 percent disabling; degenerative disc disease (L1-2) 
with spondylolisthesis at L5-S1, rated as 40 percent 
disabling; and depression, rated as 50 percent disabling.  
The veteran's combined service-connected disability rating 
was 80 percent.  

In June 1998, the veteran was again examined for VA purposes.  
He reported his medical history with respect to his low back, 
and complained of pain radiating from his back into his 
buttocks and down both legs.  He described the pain as 
shooting and extending down into his lower extremities as far 
as his ankles and toes.  The pain was precipitated and 
aggravated by coughing, sneezing, or twisting.  He also 
reported that he had had multiple injections into his spine 
for the pain, which the examiner assumed were steroids, but 
that these had offered no relief.  

Upon clinical evaluation, in the standing position, there was 
definite spasm of the sacral spinalis muscle group 
bilaterally, with tenderness to percussion over the lower 
lumbar spine area.  When the veteran's knees remained in the 
extended position, while attempting to touch his toes with 
his hands, forward bending was carried out to 50 degrees.  
This also caused discomfort in the right and left area of the 
lumbar region.  In addition, the veteran was noted to have 
additional pain on bending to the right at 40 degrees.  
Babinski's sign was not obtainable on the right or left, and 
there was no motion of the large toe (unidentified as either 
the right or left).  Furthermore, there was sensory loss to 
pin prick in the outer aspect of the right lower leg, in an 
area about five inches in diameter.  The examiner noted that 
he had reviewed a previous radiographic study and CT 
(computed tomography) scan of the lumbar spine, both 
conducted in 1992.  The examiner's impression was 
degenerative osteoarthritis of the lumbar spine, symptomatic.  

In August 1998, the RO received VAMC Canandaigua medical 
records, dated from November 1997 to July 1998.  Those 
records reflected the veteran's treatment for substance abuse 
and continued complaints of chronic back pain.  In 
particular, a November 1997 radiographic study revealed 
severe degenerative disc disease at
C5-6.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his degenerative disc disease of 
the lumbar spine (L1-2), with spondylolisthesis at L5-S1, is 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

The RO has assigned a 40 percent evaluation for the veteran's 
low back disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5010-5292. We note that traumatic arthritis (DC 
5010) is rated as degenerative arthritis (DC 5003), on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved when there are X-
ray findings as to the presence of the disease, with a 10 
percent evaluation assigned for the disease when the 
limitation of motion of the specific joint is noncompensable.  
Under DC 5292, "Spine, limitation of motion of, lumbar," 
the veteran is receiving the highest disability rating.

Several alternative Codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC's 5286 
and 5289, compensation is warranted when the spine is in 
ankylosis.  In this instance, the veteran has not been 
diagnosed with ankylosis of the lumbar spine.  Therefore, 
these two Codes are not applicable to the veteran's claim.  
Furthermore, under DC 5294, "Sacro-iliac injury and 
weakness," as well as DC 5295, "Lumbosacral strain," the 
highest disability rating available is 40 percent.  
Therefore, these Codes would not be beneficial to the 
veteran's claim.  

We note, however, that, under DC 5293, "Intervertebral disc 
syndrome," a 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  A 60 percent disability 
rating is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  That is the highest rating under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5293 (1999).  

In reviewing the evidence, we are cognizant of the veteran's 
consistent complaints of low back pain, with radiation of 
that pain into his lower extremities.  In May 1993, a nerve 
conduction study revealed some evidence of L5-S1 
radiculopathy, more on the right than left.  In addition, 
there was evidence of absent right ankle jerk.  In November 
1993, an MRI study of the veteran's lumbar spine revealed 
degenerative disc changes with loss of disc height and 
signal.  We are cognizant that no additional nerve conduction 
study has been performed on the veteran, and subsequent 
treatment records and VA examination reports do not reflect 
testing to determine whether ankle jerk was present or 
absent.  During the veteran's most recent VA examination, in 
June 1998, there was limitation and pain on motion of the low 
back, sensory loss to pinprick on the right lower leg, and 
Babinski's sign was unobtainable on the left and right.  

The Board recognizes that consideration must be given to 
whether a higher evaluation is in order based upon a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  A 
precedential opinion of the VA General Counsel has held that 
a disability involving intervertebral disc syndrome must be 
evaluated under the criteria discussed in DeLuca.  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision , as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  We are aware of 
the VA examiner's finding, in March 1997, that the veteran 
had primarily a loss of motion based upon the use of his 
back.  During a subsequent June 1998 VA examination, the 
examiner did not comment on the criteria discussed in DeLuca.  
We have taken the veteran's consistent complaints of pain 
into consideration, along with the medical evidence of record 
which notes neurological losses and radiculopathy in his 
lower extremities.  We thus find that the evidence, as 
between a 40 percent and a 60 percent rating, does not 
support the higher rating by a preponderance, but is in 
relative equipoise, and we therefore give the benefit of the 
doubt to the veteran and award the higher of the two ratings.  

Under the reasonable doubt doctrine, where we find an 
approximate balance of positive and negative evidence on the 
merits of the claim, the benefit of the doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (1999).  Since reasonable doubt as to the degree of the 
disability shall be resolved in the veteran's favor, the 
Board finds that, with consideration of additional functional 
loss and pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
veteran's degenerative disc disease of the lumbar spine (L1-
2), with spondylolisthesis at L5-S1, warrants an increase 
from 40 percent to 60 percent.  See 38 C.F.R. § 4.71a, DC 
5293 (1999). 

Finally, having determined that a 60 percent rating is 
warranted in this case, the Board is aware that no issue as 
to the effective date for a disability rating has been 
developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.

The law governing effective dates for disability 
compensation, at 38 U.S.C.A. § 5110(a), provides that "an 
award based on an original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (b)(2)(i), that the effective date of an award of 
disability compensation based upon direct service connection 
will be:  "Day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We note that the 
veteran's original claim for service connection of the 
degenerative disc disease was received by the RO on July 24, 
1992, and that the RO has assigned the current 40 percent 
rating effective from that date.  Applying these provisions 
of law, and having determined, above, that the reasonable 
doubt doctrine supports an increase to 60 percent, the Board 
finds that the 60 percent disability compensation award is 
warranted from July 24, 1992, the date of filing of the 
claim. 


ORDER

A 60 percent evaluation for degenerative disc disease of the 
lumbar spine (L1-2), with spondylolisthesis at L5-S1, 
effective from July 24, 1992, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

